[Cite as Hill v. Cottrill, 2012-Ohio-4581.]


                                         COURT OF APPEALS
                                     MUSKINGUM COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


MATTHEW HILL.                                 :       JUDGES:
                                              :       Hon. Patricia A. Delaney, P.J.
  Relator                                     :       Hon. Sheila G. Farmer, J.
                                              :       Hon. Julie A. Edwards, J.
-vs-                                          :
                                              :       Case No. CT12-0036
KELLY COTTRILL, JUDGE, ET AL                  :
                                              :
   Respondents                                :       OPINION




CHARACTER OF PROCEEDING:                              Writ of Mandamus




JUDGMENT:                                             Dismissed




DATE OF JUDGMENT:                                     September 27, 2012




APPEARANCES:

For Relator                                           For Respondents

MATTHEW HILL                                          NONE
N.C.I. #478-775
15708 McConnelsville Road
Caldwell, Ohio 43724
Muskingum County, Case No. CT12-0036                                                      2

Farmer, J.

       {¶1}   Relator, Matthew Hill, has filed a complaint for writ of mandamus

requesting this Court to issue a writ requiring Respondent to rule on a motion for

appointment of counsel and motion for transcript at state expense filed in the trial court.

       {¶2}   Subsequent to the filing of the instant of Complaint, the trial court issued

an order appointing an attorney to represent Relator in his criminal appeal.

       {¶3}   The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.

      {¶4}    Because the requested relief has already been obtained, we find the

complaint for writ of mandamus is moot.

       {¶5}   We also note Relator had an adequate remedy at law by way of filing a

motion for appointment of counsel and motion for transcript in this Court.
Muskingum County, Case No. CT12-0036                                            3


      {¶6}   For these reasons, the requested writ will not issue and the cause is

dismissed.

.




By Farmer, J.

Delaney, P.J. and

Edwards, J. concur.




                                         s / Sheila G. Farmer______________



                                         s / Patricia A. Delaney_____________



                                         s / Julie A. Edwards_______________

                                                  JUDGES




SGF/as 905
[Cite as Hill v. Cottrill, 2012-Ohio-4581.]


         IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                      FIFTH APPELLATE DISTRICT


MATTHEW HILL                                     :
                                                 :
         Relator                                 :
                                                 :
-vs-                                             :        JUDGMENT ENTRY
                                                 :
KELLY COTTRILL, JUDGE, ET AL                     :
                                                 :
         Respondents                             :        CASE NO. CT12-0036


         For the reasons stated in our accompanying Memorandum-Opinion, the

requested writ will not issue and the cause is dismissed.




                                                 s / Sheila G. Farmer______________



                                                 s / Patricia A. Delaney_____________



                                                 s / Julie A. Edwards_______________

                                                          JUDGES